Citation Nr: 0430697	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for low back pain, as of September 1, 2002.  

2.  Entitlement to an increased rating for service-connected 
low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issue of entitlement to an increased evaluation for 
service-connected low back pain is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  A 10 percent rating for low back pain was in effect from 
June 1997 to September 2002.

2.  The RO's June 2002 RO rating decision, which reduced the 
veteran's rating for his low back pain from 10 percent to 0 
percent, did not consider required regulatory provisions and 
denied the veteran due process.


CONCLUSION OF LAW

The June 2002 RO rating decision, which reduced the veteran's 
rating for his low back pain from 10 percent to 0 percent, is 
void ab initio, and the criteria for restoration of the 10 
percent rating for this condition are met.  38 C.F.R. § 3.344 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1975, the RO granted service connection for low back pain, 
evaluated as 0 percent disabling (noncompensable).  In April 
1998, the RO increased the veteran's evaluation for this 
disability to 10 percent, with an effective date of June 9, 
1997.  In February 2001, the veteran filed a claim for an 
increased rating for his service-connected low back pain.  At 
that time, the 10 percent evaluation was still in effect.  In 
April 2002, the RO notified the veteran that it had 
determined that this disability was no more than 0 percent 
disabling, and that it proposed to reduce his rating.  The 
notice essentially stated that the basis for the reduction 
was that the findings in a May 1999 VA examination report, 
and a March 2002 VA examination report, showed that the 
residuals of his low back condition were not of such severity 
that they warranted a 10 percent evaluation.  The veteran was 
advised that he had 60 days to provide evidence in support of 
his 10 percent evaluation, or the reduction would be carried 
out.  By that same letter, the veteran was also given an 
opportunity for a hearing.  In June 2002, the RO reduced the 
veteran's rating to 0 percent, effective September 1, 2002.  
That same month, the veteran filed his notice of disagreement 
(NOD), stating, "Please accept this as my NOD regarding your 
decision to reduce my compensation to 0%."  The veteran has 
perfected his appeal.  

The issues on appeal encompass a claim for restoration of a 
10 percent rating for low back pain as of September 1, 2002, 
as well as an increased rating claim for low back pain.  
Specifically, a review of the RO's June 2002 decision, the 
statement of the case (SOC), dated in March 2003 and the 
supplemental statement of the case, dated in April 2004, 
shows that the RO denied the veteran's claim for restoration 
of his 10 percent rating, in that it determined that a 0 
percent rating was warranted as of September 1, 2002.  The RO 
also denied the veteran's increased rating claim, in that it 
determined that the criteria for a compensable rating had not 
been met as of September 1, 2002.  The RO's June 2002 
decision, the SOC and the SSOC all phrased the issue as one 
of "evaluation."  

With regard to the claim for restoration of the 10 percent 
rating, the RO's decision, the SOC and the SSOC all failed to 
apply the provisions of 38 C.F.R. § 3.105 and § 3.344, to 
include a failure to make a finding as to whether the 
veteran's low back pain had undergone sustained improvement.  
See 38 C.F.R. § 3.344(a).  The Court has stated that both 
decisions by the RO and by the Board that do not apply the 
provisions of 38 C.F.R. § 3.344, when applicable, are void ab 
initio (i.e., at their inception).  Lehman v. Derwinski, 1 
Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); and 
Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the 
appellant's rating without observing applicable laws and 
regulations the rating is void ab initio and the Court will 
set aside the decision).  Since the rating decision that 
accomplished the reduction of the 10 percent evaluation for 
the veteran's service-connected low back pain did not apply 
the provisions of 38 C.F.R. § 3.344, the reduction is void.  
The appropriate remedy in this case is a restoration of the 
10 percent evaluation effective on the date of the reduction.  
See Hayes, 9 Vet. App. at 73 (improper reduction reinstated 
effective date of reduction).  

The Board finds that the veteran's 10 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 10 percent evaluation for the 
veteran's low back pain should be restored.  Accordingly, the 
restoration of the 10 percent evaluation, effective September 
1, 2002, is warranted.  

Finally, there has been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  In this case, the Board has 
granted the veteran's claim.  Therefore, the veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

As the June 2002 reduction of the veteran's 10 percent rating 
was improper, restoration of the 10 percent rating for low 
back pain, effective September 1, 2002, is granted, subject 
to the applicable criteria governing the payment of monetary 
benefits.


REMAND

As previously stated, the veteran filed an increased rating 
claim in February 2001, and the RO has denied this claim.  
Specifically, the RO has determined that the criteria for a 
compensable rating have not been met at any time on or after 
September 1, 2002.  See SOC, SSOC.  However, in light of the 
Board's determination that the June 2002 reduction of the 
veteran's 10 percent rating was improper, and its grant of 
restoration of the 10 percent rating for low back pain, 
effective September 1, 2002, the issue now before the Board 
is whether a still higher rating is warranted.  In this 
regard, it is noted that the veteran underwent VA examination 
in February 2004; however, the examination does not appear to 
be adequate in that it does not address functional 
impairment.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for his 
back disability.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should contact the VAOPC in 
Jacksonville, Florida and obtain all 
records concerning treatment of the 
veteran at that facility since 2003.  

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination in order to ascertain the 
nature and severity of his service-
connected low back disability.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.  All signs and symptoms of 
his low back disability should be 
described in detail.  Furthermore, in 
addition to addressing range of motion, 
the examiner is requested to specifically 
address the extent, if any, of functional 
loss due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.  

3. The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED
Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2




